      Case 7:19-cv-00411 Document 13 Filed on 01/02/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 02, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                         §
ASSOCIATION DBA NATIONAL                         §
BUTTERFLY CENTER, et al,                         §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 7:19-CV-00411
                                                 §
NEUHAUS & SONS, LLC, et al,                      §
                                                 §
         Defendants.                             §

  ORDER STRIKING PLAINTIFFS’ SECOND AMENDED COMPLAINT AND
             APPLICATION FOR INJUNCTIVE RELIEF

       Plaintiffs filed their Original Petition and Application for Injunctive Relief (Dkt. No. 1,

Ex. B) on December 3, 2019, in the 398th Judicial District Court of Hidalgo County, Texas. Dkt.

No. 1. Defendant Neuhaus & Sons, LLC, removed the case to federal court on December 13,

2019. Id. In its Notice of Removal, Defendant Neuhaus & Sons, LLC, represented that Plaintiffs

had filed a First Amended Petition and Application for Injunctive Relief (“Amended Petition”)

on December 13, 2019, in state court prior to removal, but that Defendant was unable to file the

Amended Petition in federal court. Dkt. No. 1, Ex. B at 19.

       The Court held a status conference on December 19, 2019. At the time, Plaintiffs’

Amended Petition had not been filed in federal court by either Plaintiffs or Defendants. At the

conference, the Court asked Plaintiffs to file their Amended Petition, their live pleading, with the

Court. The following day, December 20, 2019, Defendant Neuhaus & Sons, LLC, filed

Plaintiffs’ Amended Petition, originally filed in state court on December 13, 2019, with the

Court. Dkt. No. 9, Ex. B.

       On December 23, 2019, Plaintiffs filed their Second Amended Complaint and
1/2
      Case 7:19-cv-00411 Document 13 Filed on 01/02/20 in TXSD Page 2 of 2



Application for Injunctive Relief (“Second Amended Complaint”), which they represent that

they filed “at the direction of the Court as it requested at the December 19, 2019 hearing . . . .”

Dkt. No. 11 at 1 n.1. While the causes of action alleged in both the Amended Petition and the

Second Amended Complaint are identical, the two pleadings do have some substantive

differences, such as the way in which Plaintiffs argue in support of their application for

injunctive relief in each pleading. Compare id. at ¶¶ 27–34, with Dkt. No. 9, Ex. B at ¶¶ 29–37.

       After a party has already amended its pleading once, a party may subsequently amend its

pleading “only with the opposing party’s written consent or the court’s leave.” FED. R. CIV. P.

15(a)(2). As noted above, at the December 19, 2019 status conference, the Court requested that

Plaintiffs file their Amended Petition in federal court, as the Court, at the time, did not have

access to Plaintiffs’ live pleading. The Court did not grant Plaintiffs leave to amend their

pleading. Further, Defendants have not provided their written consent to the filing of Plaintiffs’

Second Amended Complaint. See Dkt. No. 11.

       Therefore, the Court hereby STRIKES Plaintiffs’ Second Amended Complaint and

Application for Injunctive Relief (Dkt. No. 11) from the record. Should Plaintiffs wish to amend

their pleading, they must either seek and obtain leave from the Court to do so or obtain written

consent from Defendants pursuant to the Federal Rules of Civil Procedure Rule 15(a)(2).


       SO ORDERED this 2nd day of January, 2020, at McAllen, Texas.


                                                   ___________________________________
                                                   Randy Crane
                                                   United States District Judge




2/2
